DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is deemed to be July 28, 2019 as the foreign priority application is not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the equation “F<= 90 nm”; but, “F” is not defined in the claim. It is unclear to what linear dimension of components is being referred to (e.g., length, width, depth, height).
Claims 10 and 15 recite “SMD elements”. The use of abbreviations, without first reciting what the abbreviation refers to, is indefinite. The Examiner recommends adding --(surface-mounted device)-- after “SMD” in claim 10, line 2, and claim 15, line 4.
In claim 12, the recitation of “the plurality of component” is indefinite as the phrase is not clearly presented. The Examiner recommends --the plurality of components--. 
Claim 11 is rejected because it depends from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0220827 to Bunyan et al. (hereinafter referred to as “Bunyan”) in view of US Patent Application Publication No. 2018/0005720 to Cabauy et al. (hereinafter referred to as “Cabauy”).
Referring to claim 1, Bunyan discloses an implant (e.g., title and abstract) comprising: an electronics module (e.g., paragraph [0021] and Figs. 4A and 6A, electronics module 38) and an energy store (e.g., Figs. 4A and 6A, energy store 34), wherein the volume of the electronics module appears to be less than 25% of the volume of the energy store. Bunyan differs from the claimed invention in that Bunyan does not expressly state that the electronics module is less than 25% of the volume of the energy store. However, Cabauy, in a related art: small form factor battery for use in applications requiring a volumetrically-small power source, teaches that “the benefits of miniaturization are demonstrated with … cardiac pacemakers that are small enough to be inserted directly into a patient’s right ventricle” and  “Pacemaker batteries typically consume up to 40-80% of the device’s volume” (e.g., paragraph [0004]). That is, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the electronics module would be less than 25% in typical pacemakers when the battery is 75-80% of the device’s volume as Cabauy teaches. Consequently, one of ordinary skill in the art would have modified its pacemaker/stimulation device that treats cardiac arrhythmia (paragraph [0004] of Bunyan) to have a battery between 75-80% of the device’s volume as suggested by the drawings of Bunyan and expressly taught by Cabauy to be a known engineering expedient in the implantable pacemaker art.
With respect to claim 2, Bunyan in view of Cabauy teaches the implant according to claim 1, wherein the ratio of the length of the electronic module to the width of the electronic module is 4:1 or more (e.g., Fig. 4A, the width (shorter axis extending from top of element to bottom of element) of element 38 appears to fit 4 times into the length (longer axis extending from the left side of the element to the right side of the element). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant as taught by Bunyan in view of Cabauy to have an electronic module where the ratio of its length to width is 4:1 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 3, Bunyan in view of Cabauy teaches the implant according to claim 1, wherein the width of the electronic module is less than or equal to the width of the energy store (e.g., Figs. 6A-6B of Bunyan, electronic module 38, energy store 34).
With respect to claim 4, Bunyan in view of Cabauy teaches the implant according to claim 1, wherein the length of the electronic module is less than or equal to the length (axis extending from the left side of the element to the right side of the element) of the energy store (e.g., Fig. 6a of Bunyan, electronic module 38, energy store 34 as modified by In re Aller).
As to claim 5, Bunyan in view of Cabauy teaches the implant according to claim 1, further having an electrode connection device (e.g., Fig. 4a, header 28), wherein the length of the electronic module is less than or equal to the length of the electrode connection device, and/or wherein the width of the electronics module is less than or equal to the width of the electrode connection device (e.g., Fig. 4a of Bunyan, the length of the electronic module is equal to the length of the connection device/header 28).
With respect to claim 6, Bunyan in view of Cabauy teaches the implant according to claim 5, wherein the length of the energy store is less than or equal to the length of the electrode connection device, and/or wherein the width of the energy store is less than or equal to the width of the electrode connection device (e.g., Fig. 4a of Bunyan, the length of the energy store is less than or equal to the length of the connection device/header 28).
As to claim 7, Bunyan in view of Cabauy teaches the implant according to claim 1, wherein the electronics module has a substrate (e.g., Fig. 4A, 42), on which there are arranged a plurality of components (e.g., paragraphs [0020] of Bunyan: PCB 42 includes circuitry configured to implement the functionality of the IMD, and [0031]: PCB 42 is pre-fabricated with electrical components), wherein the area of the substrate is smaller than or equal to the area of a front side of the energy store (e.g., Fig. 6A of Bunyan: area of substrate 42 side shown in the top view is less than the area of the energy store 34 side shown in the top view).
With respect to claim 9, Bunyan in view of Cabauy teaches the implant according to claim 7, wherein at least one of the plurality of components is arranged on a first side of the substrate, and wherein at least one other of the plurality of components is arranged on a second side of the substrate.
As to claim 15, Bunyan in view of Cabauy teaches the implant according to claim 5, wherein a feedthrough to the electrode connection device is formed as: integral component of the electronics module, SMD component on the electronics module, or plug-in connection on the electronics module (e.g., Fig. 6A, feedthrough pins 48 and paragraph [0031] of Bunyan: feedthrough pins 48 are soldered to feedthrough pin solder holes 50 of PCB 42).

Claims 8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bunyan in view of Cabauy as applied to claim 7 above, and further in view of US Patent Application Publication No. 2004/0015199 to Thompson et al. (hereinafter referred to as “Thompson”).
With respect to claim 8, Bunyan in view of Cabauy teaches the implant according to claim 7, but does not expressly teach that some of the plurality of components have a minimum structure size of F≤90 nm. However, Thompson, in a related art: IMD incorporating miniaturized circuit module, teaches that an IMD with a substrate and at least one IC chip and discrete components has a volume and dimensions that are optimally minimized to reduce its volumetric form factor and teaches several miniaturization techniques: integrating inductors into IC chips; mounting each IC chip into a well of the electronics module substrate; and surface mounting elements over IC chips to reduce space (e.g., abstract of Thompson). That is, Thompson teaches that the volume and dimensions of each component should be optimized to reduce space. Accordingly, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant taught by Bunyan in view of Cabauy so that some of the components of the electronic module have a minimum structure size of 90 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
As to claim 10, Bunyan in view of Cabauy teaches the implant according to claim 7, but does not expressly teach that some of the plurality of components are arranged as SMD elements on the substrate. However, Thompson teaches surface mounting elements over IC chips to reduce space on the module substrate (e.g., abstract of Thompson). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an implant with some of the components arranged as surface mounted devices on the module substrate of the implant in view of the teachings of Thompson. In order to reduce space on the substrate, one of ordinary skill in the art would have modified the implant of Bunyan in view of Cabauy to have components surface mounted devices on its module substrate as taught by Thompson to be a well-known engineering expedient in the implantable art.
With respect to claim 11, Bunyan in view of Cabauy and Thompson teaches the implant according to claim 10, wherein some of the plurality of components are arranged in one or more Ball Grid Array (BGA) packages and/or Multi Chip Module (MCM) packages and/or as bare integrated circuits on the substrate (e.g., abstract of Thompson: inductors/components are integrated into one of more IC chips mounted to the electronics module substrate). One of ordinary skill in the art would have modified the electronics module of Bunyan in view of Cabauy and Thompson to be formed as a multi-chip module as such was a well-known engineering expedient in the implant art, as taught by Thompson, and because the combination would have yielded predictable results.
As to claim 14, Bunyan in view of Cabauy teaches the implant according to claim 1, but does not expressly teach that the electronics module is formed as a multi-chip module. However, Thompson teaches that its electronics module is formed with multiple IC chips (e.g., abstract: integrating inductors into one or more IC chips mounted to the electronics substrate). Accordingly, one of ordinary skill in the art would have recognized the benefits of forming the electronics module as a multi-chip module in view of the teachings of Thompson that such was a well-known engineering expedient in the implantable medical device arts. Consequently, one of ordinary skill in the art would have modified the electronics module of Bunyan in view of Cabauy to be formed as a multi-chip module as taught by Thompson, and because the combination would have yielded predictable results.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bunyan in view of Cabauy as applied to claim 7 above, and further in view of US Patent No. 10,029,107 to Webb et al. (hereinafter referred to as “Webb”).
With respect to claim 12, Bunyan in view of Cabauy teaches the implant according to claim 7, wherein some of the plurality of components are arranged side by side or on top of each other on one side of the substrate, wherein the components are each connected to the substrate, and wherein the components are encapsulated with a potting agent. However, Webb teaches, in a related art: electronics module for use in an IMD, that potting material is used to support the plurality of electrical components that form a circuit (e.g., abstract, column 5, lines 45-61, and Fig. 3 of Webb: potting material 40 and side by side electric components 34, 36 on one side of the substrate 16). Accordingly, one of ordinary skill in the art would have recognized the benefits of arranging components of an electronics module side by side and encapsulating the components in a potting material in view of the teachings of Webb that such was a well-known engineering expedient in the implantable medical device arts. Consequently, one of ordinary skill in the art would have modified the electronics module of Bunyan in view of Cabauy so that the components are side by side on one side of the substrate in order to save space  and to encapsulate the components in potting agent/material to provide structural stability as taught by Webb, and because the combination would have yielded predictable results.
As to claim 13, Bunyan in view of Cabauy and Webb teaches the implant according to claim 12, wherein holes for a connection contact for the energy store and/or for a further connection contact for a feedthrough are formed in the potting agent (e.g., column 5, lines 45-61 if Webb and Fig. 3, feedthrough 39 and terminal 24). Accordingly, one of ordinary skill in the art would have recognized the benefits of arranging components of an electronics module side by side and encapsulating the components in a potting material in view of the teachings of Webb that such was a well-known engineering expedient in the implantable medical device arts. Consequently, one of ordinary skill in the art would have modified further the electronics module of Bunyan in view of Cabauy and Webb so that holes for a connection contact for a feedthrough are formed in the potting agent/material to provide structural stability as taught by Webb, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,992,866 to Sporon-Fiedler et al. is directed to a printed circuit board arrangement of a medical implant and teaches that an electronic device of an implant has to be significantly miniaturized (e.g., column 1, lines 35-37 and column 5, lines 49-53).
US Patent Application Publication No. 2013/0338750 to Eck et al. is directed to a connecting device for an electromedical implant where SMD electronic chips 887 are mounted on the electronic substrate 880 of the connecting device 870 (e.g., paragraph [0081]).
US Patent Application Publication No. 2012/0319288 to Birge et al. is directed to a semiconductor package where electrical contacts 34 of a package are arranged in a ball grid array (e.g., paragraph [0042] and Fig. 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792